DETAILED ACTION
Claims 1, 5, 12-13, 15-17, 37-38 and 55-65 are presented for examination.
	Applicant’s Amendment filed November 9, 2021 has been entered into the present application. 
	Claims 1, 5, 12-13, 15-17, 37-38 and 55-65 remain pending and under examination. Claim 62 is amended. 
Applicant’s arguments, filed November 9, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS) filed November 10, 2021 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08b, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the August 9, 2021 Office Action
	In reply to the rejection of claim 62 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-7 of the previous Office Action dated August 9, 2021, Applicant now amends claim 62, specifically the compound “resolvin D4”, to remove the redundant recitation of “docosa” in the chemical name of the recited compound. Accordingly, the rejection is now hereby withdrawn. 

Substitute Specification
	In the Amendment submission filed November 9, 2021, Applicant submits a substitute specification with a marked-up copy and a clean copy thereof, further asserting that “the submission of 
	37 C.F.R. §1.121(b) governs amendments to the specification, noting that the specification may be amended “by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification”. 37 C.F.R. §1.121(b)(3) governs amendments to the specification via substitute specification, requiring Applicant to provide “(i) [a]n instruction to replace the specification; and (ii) [a] substitute specification in compliance with §§1.125(b) and (c)”.
	At p.2 of the November 9, 2021 Remarks, Applicant provides a specific request to replace the specification with the enclosed substitute specification, thereby fulfilling the requirement under 37 C.F.R. §1.121(b)(3)(i) to provide “[a]n instruction to replace the specification”. Also, Applicant provides a marked-up version and clean version of the specification, as required by 37 C.F.R. §1.125(c), and provides a statement that the substitute specification contains no new matter, as required by 37 C.F.R. §1.125(b). 
	Accordingly, the amendments to the specification by substitute specification are entered into the record because they comply with the stipulations of 37 C.F.R. §1.121(b)(3) and 37 C.F.R. §1.125(b)-(c).

Objection to the Specification (New Grounds of Objection)
The amendment to the specification filed November 9, 2021 is objected to under 35 U.S.C. §132(a) because it introduces new matter into the disclosure. 35 U.S.C. §132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows:
(i) Applicant’s amendment at p.8, para.[0043] to remove “18R” from the term “18R-Resolvin E3”; 
(ii) Applicant’s amendment at p.8, para.[0043] to alter the chemical name of “Maresin 1” from “7R,14S-dihydroxy-4Z,8E,10E,12E,16Z,19Z-docosahexaenoic acid” to “7R,14S-dihydroxy-4Z,8E,10E,12Z,16Z,19Z-docosahexaenoic acid”;
(iii) Applicant’s amendment at p.9, para.[0043] to alter “13R,14S Maresin 2” to now recite “Maresin 2”, and alter the chemical name from “13R,14S-dihydroxy-4Z,7Z,9E,11E,16Z,19Z-hexaenoic acid” to “13R,14S-dihydroxy-4Z,7Z,9E,11E,16Z,19Z-docosahexaenoic acid”;

(v) Applicant’s amendment at p.10, para.[0043] to alter the chemical name of “Resolvin D3” from “4S,11,17S-trihydroxy-5E,7E,9E,13Z,15E,19Z-docosahexaenoic acid” to “4S,11R,17S-trihydroxy-5Z,7E,9E,13Z,15E,19Z-docosahexaenoic acid”;
(vi) Applicant’s amendment at p.10, para.[0043] to alter the chemical name of “Resolvin D4” from “4S,5,17S-trihydroxy-6E,8E,10E,13E,15Z,19Z-docosahexaenoic acid” to “4S,5R,17S-trihydroxy-6E,8E,10Z,13Z,15E,19Z-docosahexaenoic acid”;
(vii) Applicant’s amendment at p.10, para.[0043] to alter the chemical name of “AT-Resolvin D3” from “4D,11,17R-trihydroxy-5E,7E,9E,13Z,15E,19Z-docosahexaenoic acid” to “4S,11R,17R-trihydroxydocosa-5Z,7E,9E,13Z,15E,19Z-hexaenoic acid”;
(viii) Applicant’s amendment at p.10, para.[0043] to alter the chemical name of “AT-Resolvin D4” from “4S,5,17R-trihydroxy-6E,8E,10E,13E,15Z,19Z-docosahexaenoic acid” to “4S,5R,17R-trihydroxy-6E,8E,10Z,13Z,15E,19Z-docosahexaenoic acid”;
(ix) Applicant’s amendment at p.10, para.[0043] to alter the chemical name of “7,14-diHDPAn-6” from “7,14-dihydroxy-4Z,8E,10Z,12Z,16Z-docosapentaenoic acid” to “7,14-dihydroxy-4Z,8E,10E,12Z,15Z-docosapentaenoic acid”;
(x) Applicant’s amendment at p.10, para.[0043] to alter the name “10S,17S-HDPAn-6” or “10S,17S-diHDPAn-3”;
(xi) Applicant’s amendment at p.10, para.[0043] to alter the name “7,17-HDPAn-6” to “7,17-diHDPAn-3”;
(xii) Applicant’s amendment at p.11, para.[0043] to alter the chemical name for “5R-HEPE” from “15R-hydroxy-5Z,8Z,11Z,13E,17Z-eicosapentaenoic acid” to “5R-hydroxy-6E,8Z,11Z,14Z,17Z-eicosapentaenoic acid”;

(xiv) Applicant’s amendment at p.11, para.[0043] to alter the name “10S-HDPAn-6” to “10S-HDPAn-3”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth at p.5-6 of the previous Office Action dated August 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 62 now alters the chemical name provided for “10S,17S-diHDHA” from “10S,17S-dihydroxy-docosa-4Z,7Z,11E,13Z,15Z,19Z-hexaenoic acid” to “10S,17S-dihydroxy-docosa-4Z,7Z,11E,13Z,15E,19Z-hexaenoic acid”. 
Such amendment fails to be supported by p.8-12, para.[0043] as amended in the November 9, 2021 substitute specification. In the November 9, 2021 amendments to the specification, Applicant now 13Z,15E,19Z-docosahexaenoic acid” to “10S,17S-dihydroxy-4Z,7Z,11E,13E,15E,19Z-docosahexaenoic acid”. As a result, the as-filed specification as amended via substitute specification on November 9, 2021 does not provide adequate written support for Applicant’s recitation in claim 62 directed to “10S,17S-dihydroxy-docosa-4Z,7Z,11E,13Z,15E,19Z-hexaenoic acid”, when the November 9, 2021 substitute specification provides only for “10S,17S-dihydroxy-4Z,7Z,11E,13E,15E,19Z-docosahexaenoic acid”.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laim 62 has been amended to recite ‘15E’ as originally recited in the [a]pplication” with regard to the instantly claimed compound 10S,17S-diHDHA (Remarks, p.9).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendment to instant claim 62 to now recite “15E” in place of “15Z” in the compound 10S,17S-diHDHA to comport with the originally filed disclosure is noted. However, Applicant now amends the as-filed disclosure via substitute specification in the November 9, 2021, which includes an amendment to the recitation of 10S,17S-diHDHA at para.[0043] to change “13Z” to “13E”. Such an amendment again renders the recitation of 10S,17S-diHDHA in instant claim 62 discordant with the specification in this case because of this difference between “13E” as disclosed and “13Z” as claimed. Accordingly, claim 62 remains properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for incorporating new matter into the claims that is not adequately supported by the specification.
For these reasons supra, rejection of claim 62 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 5, 12-13, 15-17, 37-38, 55-59, 61 and 64-65 remain rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,020,406 B2, already of record, for the reasons of record set forth at p.7-9 of the previous Office Action dated August 9, 2021, of which said reasons are herein incorporated by reference. 

3.	Claims 60 and 62-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,020,406 B2,
as applied above to claims 1, 5, 12-13, 15-17, 37-38, 55-59, 61 and 64-65,
in view of Bannenberg et al. (U.S. Patent Application Publication No. 2015/0126602 A1; 2015), 
each already of record, for the reasons of record set forth at p.10-11 of the previous Office Action dated August 9, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 62 are directed to embodiments other than the specific anti-inflammatory specialized proresolvin mediators (SPMs) discussed in the teachings of Bannenberg et al. and which formulated the grounds for rejection, e.g., resolvin D5 (7S,17S-dihydroxy-docosa-5Z,8E,10Z,13Z,15E,19Z-hexaenoic acid), resolvin E1 (5S,12R,18R-trihydroxy-eicosa-6Z,8E,10E,14Z,16E-pentaenoic acid), 17S-HDHA (17S-hydroxy-docosa-4Z,7Z,10Z,13Z,15E,19Z-hexaenoic acid), and 5S-HEPE (5S-hydroxy-eicosa-6E,8Z,11Z,14Z,17Z-pentaenoic acid). Accordingly, instant claim 62 remains rejected for the reasons already of record, which remain applicable to claim 62 as newly amended. 

Response to Applicant’s Arguments
In reply, Applicant states that “[p]rovided herewith is a terminal disclosure to U.S. Patent No. 11,020,406 B2” and requests “[r]econsideration and withdrawal of the double patenting rejections” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
A full and complete review of Applicant’s November 9, 2021 submission fails to reveal any Terminal Disclaimer for consideration, despite Applicant’s comments to the contrary.
In view of the fact that Applicant has failed to file a Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the ‘406 patent claims, the rejection remains proper. 
For these reasons supra, rejection of claims 1, 5, 12-13, 15-17, 37-38 and 55-65 is proper. 

Conclusion
Rejection of claims 1, 5, 12-13, 15-17, 37-38 and 55-65 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 14, 2022